 



Exhibit 10.21
Named Executive Officer Cash Compensation Arrangements
The table below sets forth the cash bonuses to be paid to the “named executive
officers” (as defined under applicable securities laws) of Volcano Corporation
(the “Company”) for performance in the year ended December 31, 2007 and their
respective base salaries for the year ending December 31, 2008:

                      Named Executive Officer   Title   2007 Bonus   2008 Base
Salary
R. Scott Huennekens
  President and Chief Executive Officer   $ 360,000     $ 400,000  
John T. Dahldorf
  Chief Financial Officer and Secretary     100,000       265,000  
Vincent J. Burgess
  Vice President of Business Development and Marketing     125,000       265,000
 
Michel E. Lussier
  Managing Director of Volcano Europe     75,000       348,180 (1)
Jorge J. Quinoy
  Vice President of Global Sales     — (2)     257,500  
John F. Sheridan
  Executive Vice President of Research and                
 
  Development and Operations     50,000       245,000  

 

(1)   Mr. Lussier’s salary reflects the conversion of his salary from Euros at
the then applicable exchange rate.   (2)   Mr. Quinoy’s cash incentive
compensation is comprised of sales commissions. For the year ended December 31,
2007, Mr. Quinoy earned $94,168 in sales commissions.

110